DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 9-12, 14, 16, and 18 have been amended. Claims 1-4, 6, 8-16, and 18 are currently pending. 

Response to Arguments
Applicant has not made any arguments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (US 2012/0246392) in view of Hasegawa (US 2013/0067143) in further view of D’Eliseo (US 2015/0212738).

Regarding claim 1, Cheon teaches a system, comprising: memory circuits configured to execute memory access operations in response to control signals (Paragraph 0029, memory controller 121 then transmits the write data stored in the non-volatile RAM 21 to the flash memory 123, thus writing the write data in the flash memory 123), a serial interface circuit configured to receive commands (Paragraph 0036, The host interface 230 may adopt one of various interface protocols, such as universal serial bus (USB)), including at least a first type command (Paragraph 0038, sequential pattern write data is stored in the volatile RAM 22, temporarily, and transmitted to the flash memory 123 for programming), and a controller circuit (Fig. 1, 121, Controller) configured to generate the control signals after receiving the first type command (Paragraph 0027, memory controller 121 may decode commands supplied by the host 110, and access the flash memory 123 according to the decoded commands), a Paragraph 0038, The CPU 210 transmits a host command complete signal to the host 110 only after the sequential pattern write data is programmed in the flash memory 123).
Cheon teaches a memory controller of a serial memory device that transmits acknowledgements to a host device when the memory request from the host has been completed. Cheon does not explicitly teach a serial interface circuit with a serial data input, serial data output, and a reference clock.
Hasegawa teaches one first type command that includes an address value (Paragraph 0033, plurality of memory access requests are all read-type requests, and the addresses corresponding to two of the memory read access requests are close together); the serial interface circuit (Fig. 1, 21, Memory controller interface) including a serial clock input (Fig. 1, Ref_clk) configured to receive a clock signal, a serial data input (Fig. 1, Din/Dout) configured to receive commands including the first type command (Paragraph 0017, the controller causes the memory to be written to, read from, or erased from in response to the first command), as a serial stream of bits in synchronism with the clock signal (Fig. 1; Paragraph 0022, REF_CLK is a reference clock), and a serial data output that can be driven between at least two different states (Fig. 1, Din/Dout; Paragraph 0022, DOUT and DOUT_c form a differential signal pair and are transmitted from the host device 2 to the memory device 1.  DIN and DIN_c form a differential signal pair and are transmitted from the memory device 1 to the host device 2); and a controller circuit (Fig. 1, 12, Memory controller) configured to generate a command received acknowledgement at the serial interface circuit that indicates the first type command Paragraph 0098, when the WRITE(1) command has been completed, the management module 81 transmits, to the host device 2, a response (RESPONSE (WRITE(1) command)) reporting the completion of the WRITE(1) command); wherein the command received acknowledgement and the command complete acknowledgement are driven on the serial data output (Fig. 1, Din/Dout); an integrated circuit device (Paragraph 0074, non-volatile memory device or a memory controller may be packaged, for example, in one of various types of packages, such as PoP (Package on Package), Ball grid arrays (BGAs), Chip scale packages (CSPs)). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Cheon to incorporate the teachings of Hasegawa and use a master clock signal input that can synchronize the bits received/transmitted by the reference clock rate. 
One of ordinary skill in the art would be motivated to make the modifications because Cheon does not explicitly indicate that it does or does not use a reference clock frequency and thus one would make the modification in order to yield the obvious result of being able to transmit/receive data according to a master clock so that commands will be synchronized by the reference clock frequency without having to send synchronization parameters embedded in the commands, thus reducing synchronization overhead when transmitting commands/data.  
Neither Cheon nor Hasegawa explicitly teach that the memory controller transmits a receipt signal to the host when the command has been received but not yet processed nor that the entire memory device system is an integrated circuit. 
Fig. 1, 142 & Fig. 4, 410, Memory Controller; Paragraph 0054, In response to the memory commands decoded by the control logic unit 410, the memory cells in the array 430 are read, programmed, or erased); and a controller circuit (Figure 3B, Timing Diagram for Memory Controller of Figs. 1 & 4) configured to generate the control signals after receiving the first type command (Fig. 3B Timing Diagram for Figs. 1 & 4, T26; Paragraph 0045, memory 140 responds at time T26 with an acknowledgment that the execution response was safely received and that it will soon begin executing memory access requests) and before receiving any subsequent command on at the serial interface circuit (Paragraph 0028, host 120, after receiving ready status information from the memory 140 indicating that one or more requests are ready for execution, may provide an execution command to the memory responsive to that ready status information; i.e. after just one request is received, can perform command execution), a command received acknowledgement at the serial interface circuit that indicates the first type command has been received prior to the operation indicated by the first type command being completed by the memory circuits (Figure 3B, Timing Diagram for Memory Controller of Fig. 4; Paragraph 0041, host 120 provides a first memory access request to the memory 140 via the CMD bus 132.  The memory 140 responds at time T4 with an acknowledgment of receipt of the first access request.  Upon receipt of the first memory access request, the memory controller 142 may initialize the indication of whether the memory 140 is ready to execute the first memory access request to "not ready for execution" by setting the corresponding bit in the queue status register 152 to a logic low; i.e. receipt implies processing not yet finished); wherein the Figure 1, 132/134/136; Paragraph 0020, FIG. 1, the CMD bus 132 may be a 1-bit wide serial bus that is bidirectional (e.g., can receive information from both the host 120 and the memory 140, with information received from one direction propagating towards the other direction)); and the memory circuits, serial interface circuit and controller circuit are part of the same integrated circuit device (Paragraph 0012, apparatus 100 with a host 120 coupled to a memory 140, according to an embodiment of the invention.  As used herein, apparatus may refer to, for example, an integrated circuit).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Cheon to incorporate the teachings of D’Eliseo and add an acknowledgement, through the serial data line of Cheon, when the command is received through the interface and to the buffer of the integrated circuit memory device of Cheon.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the host device to determine a priority order of memory access requests to be processed in the queue of the memory device, thus satisfying priority requirements (See D’Eliseo: Paragraph 0023/0025) while also having an integrated circuit for the memory device thus decreasing the overall surface area needed to manufacture the device. 

Regarding claim 2, Cheon in view of Hasegawa in further view of D’Eliseo teaches the system of claim 1. Cheon further teaches wherein: the memory circuits include at least one volatile buffer and nonvolatile main memory (Fig. 1, 122/123).

Regarding claim 3, Cheon in view of Hasegawa in further view of D’Eliseo teaches the system of claim 2. Cheon further teaches wherein: the operation indicated by the first type command is selected from the group of: a store operation (Fig. 3, Write Sequential Data) that writes data from the at least one volatile buffer (22a, DRAM) to the nonvolatile main memory (123, Flash).

Regarding claim 4, Cheon in view of Hasegawa in further view of D’Eliseo teaches the system of claim 2. Cheon further teaches wherein: the operation indicated by the first type command is selected from the group of: a program operation that writes data to the nonvolatile main memory and an20 erase operation that erases data in the nonvolatile main memory (Paragraph 0039, Generally, the flash memory controller 260 performs read operations, write operations, and erase operations of the flash memory 123).

Regarding claim 6, Cheon in view of in view of Hasegawa teaches the system of claim 1. Cheon further teaches wherein: the command complete acknowledgement includes driving the serial data output from a first predetermined state to a second predetermined state (Fig. 9B, Complete; Paragraph 0031, the memory controller 121 transmits the command complete signal to the host 110; i.e. bits switching to predetermined logic values). 

Regarding claim 16, Cheon teaches a method, comprising: receiving a command from a host device (Fig. 2, 110) at a serial interface of a memory device (Fig. 2, 230) the command received as a serial stream of bits at a serial data input of the serial interface (Fig. 4, Random/Sequential data serial stream); executing operations in the memory device in response to the received command that access at least a nonvolatile main storage (Paragraph 0038, sequential pattern write data is stored in the volatile RAM 22, temporarily, and transmitted to the flash memory 123 for programming); and generating a command complete acknowledgement on the serial interface in response to the operations being completed by the memory device (Paragraph 0038, The CPU 210 transmits a host command complete signal to the host 110 only after the sequential pattern write data is programmed in the flash memory 123). Cheon teaches a serial memory circuit that transmits acknowledgements to a host device when the memory request has been completed. Cheon does not explicitly teach a serial interface circuit with a serial data input, serial data output, and a reference clock.
Hasegawa teaches receiving a command that includes an address value (Paragraph 0033, plurality of memory access requests are all read-type requests, and the addresses corresponding to two of the memory read access requests are close together); the serial stream of bits in synchronism with a clock signal received at a clock input of the serial interface (Fig. 1; Paragraph 0022, REF_CLK is a reference clock), and a serial data output that can be driven between at least two different states (Fig. 1, Din/Dout; Paragraph 0022, DOUT and DOUT_c form a differential signal pair and are transmitted from the host device 2 to the memory device 1.  DIN and DIN_c form a differential signal pair and are transmitted from the memory device 1 to the host device 2); by operation of the controller circuit (Fig. 8 Embodiment of Fig. 1, 81, Management Module), generating a command received acknowledgement on the serial interface in response to receiving the command and prior to operations corresponding to the command being completed by the memory device (Paragraph 0098, when the WRITE(1) command has been completed, the management module 81 transmits, to the host device 2, a response (RESPONSE (WRITE(1) command)) reporting the completion of the WRITE(1) command); wherein the command received acknowledgement and the command complete acknowledgement include driving a serial data output at the serial interface (Fig. 1, Din/Dout). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Cheon to incorporate the teachings of Hasegawa and use a master clock signal input that can synchronize the bits received/transmitted by the reference clock rate. 
One of ordinary skill in the art would be motivated to make the modifications because Cheon does not explicitly indicate that it does or does not use a reference clock frequency and thus one would make the modification in order to yield the obvious result of being able to transmit/receive data according to a master clock so that commands will be synchronized by the reference clock frequency without having to send synchronization parameters embedded in the commands, thus reducing synchronization overhead when transmitting commands/data.  
Neither Cheon nor Hasegawa explicitly teach that the memory controller transmits a receipt signal to the host when the command has been received but not yet processed nor that the entire memory device is on an integrated circuit device. 
D’Eliseo teaches by operation of the controller circuit, generating a command received acknowledgement on the serial interface in response to receiving the command (Fig. 3B, T4, Response: Acknowledged) and prior to operations corresponding to the command being completed by the memory device (Fig. 3B, T5, Next Access Command; Paragraph 0041, host 120 provides a first memory access request to the memory 140 via the CMD bus 132.  The memory 140 responds at time T4 with an acknowledgment of receipt of the first access request.  Upon receipt of the first memory access request, the memory controller 142 may initialize the indication of whether the memory 140 is ready to execute the first memory access request to "not ready for execution" by setting the corresponding bit in the queue status register 152 to a logic low; i.e. receipt implies processing not yet finished) and prior to receiving any subsequent command (Fig. 3B, T4 before T5; Paragraph 0041, memory 140 responds at time T4 with an acknowledgment of receipt of the first access request… Paragraph 0043, T5, the host 120 provides a second memory access request to the memory 140 via the CMD bus 132); beginning the execution of the operations in the memory device in response to the received command (Paragraph 0025, After the memory 140 receives one or more memory access requests from the host, the memory may prepare itself to execute the one or more memory access requests) and prior to receiving any subsequent command (Paragraph 0028, host 120, after receiving ready status information from the memory 140 indicating that one or more requests are ready for execution, may provide an execution command to the memory responsive to that ready status information); and wherein the command received acknowledgement and the command complete acknowledgement include driving a serial data output at the serial interface (Figure 1, 132/134/136; Paragraph 0020, FIG. 1, the CMD bus 132 may be a 1-bit wide serial bus that is bidirectional (e.g., can receive information from both the host 120 and the memory 140, with information received from one direction propagating towards the other direction)); and the memory device is an integrated circuit device (Paragraph 0012, apparatus 100 with a host 120 coupled to a memory 140, according to an embodiment of the invention.  As used herein, apparatus may refer to, for example, an integrated circuit).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Cheon to incorporate the teachings of D’Eliseo and add an acknowledgement, through the serial data line of Cheon, when the command is received through the interface and to the buffer of the integrated circuit memory device of Cheon.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the host device to determine a priority order of memory access requests to be processed in the queue of the memory device, thus satisfying priority requirements (See D’Eliseo: Paragraph 0023/0025) while also having an integrated circuit for the memory device thus decreasing the overall surface area needed to manufacture the device.

Regarding claim 18, Cheon in view of Hasegawa in further view of D’Eliseo teaches the method of claim 16. Cheon teaches wherein:20 executing operations in the memory device includes operations selected from the group of: writing data from the at least one volatile buffer to the main storage, a writing data received at the interface to the main storage, and an erase operation that erases data in the main storage (Paragraph 0039, Generally, the flash memory controller 260 performs read operations, write operations, and erase operations of the flash memory 123).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (US 2012/0246392) in view of Hasegawa (US 2013/0067143) in further view of D’Eliseo (US 2015/0212738) in further view of Onufryk (US 8,554,968).

Regarding claim 8, Cheon in view of Hasegawa in further view of D’Eliseo teaches the system of claim 1. Cheon teaches the system further including: a host device coupled to the serial data output at a host serial input (Fig. 2, 220). Cheon does not teach the system further including: a host device coupled to the host serial data line at a serial input and a host interrupt input that is different than the host serial input. 
Hadley teaches the system further including: a host device coupled to the serial data line at a serial input and a host interrupt input (Fig. 5, 510, Communication interface interrupt) that is different than the host serial input (Col. 16, Lines 55-60, In some embodiments, the communication interface 510 generates the hardware interrupt by asserting a signal on a dedicated line (e.g., wire) connected to the communication interface 510 and the computing processor 500.  For example, the dedicated line may be connected to an interrupt pin of the computing processor 500).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Cheon to incorporate the teachings of Onufryk and include an interrupt manager and separate, dedicated interrupt line connected to the host.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the generation of interrupts to alert the host system of event statuses without expending Col. 16, Lines 32-43) while also being able to control the rate at which the interrupts are being sent (Col. 16, Lines 15-17).

Claims 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (US 2012/0246392) in view of D’Eliseo (US 2015/0212738) in further view of Caltagirone (US 2010/0223405).

Regarding claim 9, Cheon teaches a system, comprising: a memory device (Fig. 1, 120) that includes an interface configured to receive memory device control commands from a host device (Fig. 2, 230) in at least one serial stream of bits (Fig. 4, Random data/Sequential data bit stream), a nonvolatile main storage (Fig. 2, 123), at least one buffer coupled to the main storage (Fig. 2, 122) and configured to store data received over the interface (Paragraph 0038, sequential pattern write data is stored in the volatile RAM 22) and enable such data to be read out over the interface (Paragraph 0039, Generally, the flash memory controller 260 performs read operations), and a control circuit configured to output a command complete acknowledgement over the interface after an operation indicated by at least the first type command has been completed by the memory device (Paragraph 0038, The CPU 210 transmits a host command complete signal to the host 110 only after the sequential pattern write data is programmed in the flash memory 123); an integrated circuit (Paragraph 0074, non-volatile memory device or a memory controller may be packaged, for example, in one of various types of packages, such as PoP (Package on Package), Ball grid arrays (BGAs), Chip scale packages (CSPs)). 

D’Eliseo teaches begin executing access to at least one buffer in response to one first type command (Paragraph 0026, After providing one or more memory access requests, the host 120 may provide a status request in order to request ready status information from the memory 140) and before receiving any subsequent command at the interface (Paragraph 0028, host 120, after receiving ready status information from the memory 140 indicating that one or more requests are ready for execution, may provide an execution command to the memory responsive to that ready status information), and wherein the memory device is an integrated circuit (Paragraph 0012, apparatus 100 with a host 120 coupled to a memory 140, according to an embodiment of the invention.  As used herein, apparatus may refer to, for example, an integrated circuit).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Cheon to incorporate the teachings of D’Eliseo and add an acknowledgement, through the serial data line of Cheon, when the command is received through the interface and to the buffer of the integrated circuit memory device of Cheon.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the host device to determine a priority order of memory access requests to be processed in the queue of the memory device, thus satisfying priority requirements (See D’Eliseo: Paragraph 0023/0025) while also having an integrated circuit for the memory device thus decreasing the overall surface area needed to manufacture the device.

Caltagirone teaches at least two buffers coupled to the nonvolatile main storage and to transfer such data to the same nonvolatile main storage (Paragraph 0023, System 300 comprises a processing unit 310, a first FIFO buffer 320, a memory 330, and a second FIFO buffer 340); wherein the memory device is configured to enable access to one of the buffers via the interface (Fig. 3, 340) while another of the buffers transfers data to or from the non-volatile main storage (Fig. 3, 320).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Cheon to incorporate the teachings of Caltagirone and include two buffers instead of one buffer that can be read/written concurrently.
One of ordinary skill in the art would be motivated to make the modifications in order to allow faster buffer data transfer and higher throughput with more buffers (See Paragraph 0004 & 0026).

Regarding claim 10, Cheon in view of Caltagirone teaches the system of claim 9. Neither Cheon nor Hasegawa explicitly teach that the memory controller transmits a receipt signal to the host when the command has been received but not yet processed nor that the entire memory device is on an integrated circuit device. 
D’Eliseo teaches wherein: the controller circuit is further configured to output a command received acknowledgement over the interface that indicates at least the first type Figure 3B; Paragraph 0041, host 120 provides a first memory access request to the memory 140 via the CMD bus 132.  The memory 140 responds at time T4 with an acknowledgment of receipt of the first access request.  Upon receipt of the first memory access request, the memory controller 142 may initialize the indication of whether the memory 140 is ready to execute the first memory access request to "not ready for execution" by setting the corresponding bit in the queue status register 152 to a logic low; i.e. receipt implies processing not yet finished).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Cheon to incorporate the teachings of D’Eliseo and add an acknowledgement, through the serial data line of Cheon, when the command is received through the interface and to the buffer of the integrated circuit memory device of Cheon.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the host device to determine a priority order of memory access requests to be processed in the queue of the memory device, thus satisfying priority requirements (See D’Eliseo: Paragraph 0023/0025) while also having an integrated circuit for the memory device thus decreasing the overall surface area needed to manufacture the device.

Regarding claim 12, Cheon in view of D’Eliseo in further view of Caltagirone teaches the system of claim 9. Cheon further teaches wherein: the operation indicated by the first type command is selected from the group of: a store operation that writes data from the at least one volatile buffer to the main storage, a program operation that writes data received at the Paragraph 0039, Generally, the flash memory controller 260 performs read operations, write operations, and erase operations of the flash memory 123).

Regarding claim 13, Cheon in view of D’Eliseo in further view of Caltagirone teaches the system of claim 9. Cheon further teaches wherein: the memory device further includes a status register having contents accessible by status register read command; and the command complete acknowledgement is at least one value stored by the status register (Paragraph 0090, The controller 100 may detect whether the programming is completed by periodically checking the status register or based on an interrupt generated when the value of the status register changes).

Claims 11 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (US 2012/0246392) in view of D’Eliseo (US 2015/0212738) in further view of Caltagirone (US 2010/0223405) in further view of Hasegawa (US 2013/0067143).

Regarding claim 11, Cheon in view of D’Eliseo in further view of Caltagirone teaches the system of claim 10. Cheon teaches the system further including: the interface is a serial data interface (Fig. 2, 220); and10 the command complete acknowledgement includes driving the serial data line from the first predetermined value to a second predetermined value (Fig. 9B, Complete; Paragraph 0031, the memory controller 121 transmits the command complete signal to the host 110; i.e. each bit is a predetermined value). Cheon does not explicitly teach a serial data input/output and a serial reference clock. 
Hasegawa teaches the serial interface circuit (Fig. 1, 21, Memory controller interface) including a serial clock input (Fig. 1, Ref_clk) configured to receive a serial clock input to receive a clock signal, a serial data input (Fig. 1, Din/Dout) configured to receive commands including the first type command (Paragraph 0017, the controller causes the memory to be written to, read from, or erased from in response to the first command), as a serial stream of bits in synchronism with the clock signal (Fig. 1; Paragraph 0022, REF_CLK is a reference clock), and a serial data output that can be driven between at least two different states (Fig. 1, Din/Dout; Paragraph 0022, DOUT and DOUT_c form a differential signal pair and are transmitted from the host device 2 to the memory device 1.  DIN and DIN_c form a differential signal pair and are transmitted from the memory device 1 to the host device 2). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Cheon to incorporate the teachings of Hasegawa and use a master clock signal input that can synchronize the bits received/transmitted by the reference clock rate. 
One of ordinary skill in the art would be motivated to make the modifications because Cheon does not explicitly indicate that it does or does not use a reference clock frequency and thus one would make the modification in order to yield the obvious result of being able to transmit/receive data according to a master clock so that commands will be synchronized by the reference clock frequency without having to send synchronization parameters embedded in the commands, thus reducing synchronization overhead when transmitting commands/data.  

D’Eliseo teaches the system further including: the interface is a serial data interface (Figure 1, 132/134/136); the command received acknowledgement includes driving a serial data line to first predetermined value (Paragraph 0020, FIG. 1, the CMD bus 132 may be a 1-bit wide serial bus that is bidirectional (e.g., can receive information from both the host 120 and the memory 140, with information received from one direction propagating towards the other direction)); and the command complete acknowledgement includes driving the serial data line from the first predetermined value to a second predetermined value (Figure 3B; Paragraph 0041, host 120 provides a first memory access request to the memory 140 via the CMD bus 132.  The memory 140 responds at time T4 with an acknowledgment of receipt of the first access request.  Upon receipt of the first memory access request, the memory controller 142 may initialize the indication of whether the memory 140 is ready to execute the first memory access request to "not ready for execution" by setting the corresponding bit in the queue status register 152 to a logic low; i.e. receipt implies processing not yet finished).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Cheon to incorporate the teachings of D’Eliseo and add an acknowledgement, through the serial data line of Cheon, when the command is received through the interface and to the buffer of the integrated circuit memory device of Cheon.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the host device to determine a priority order of memory access requests to be processed See D’Eliseo: Paragraph 0023/0025) while also having an integrated circuit for the memory device thus decreasing the overall surface area needed to manufacture the device.

Regarding claim 14, Cheon in view of D’Eliseo in further view of Caltagirone teaches the system of claim 13. Cheon further teaches wherein: the command received acknowledgement is at least one value stored by the status register (Paragraph 0033, when an externally initiated command is received, the received command is stored in a register (not shown) of the host interface 230… Paragraph 0090, The controller 100 may detect whether the programming is completed by periodically checking the status register or based on an interrupt generated when the value of the status register changes). 
Cheon does not explicitly teach that the memory controller transmits a receipt signal to the host when the command has been received but not yet processed nor that the entire memory device is on an integrated circuit device.
D’Eliseo teaches wherein: the controller circuit is further configured to output a command received acknowledgement over the interface that indicates at least the first type memory device control command has been received prior to the operation indicated by the first type memory device control command being completed by the memory device (Figure 3B; Paragraph 0041, host 120 provides a first memory access request to the memory 140 via the CMD bus 132.  The memory 140 responds at time T4 with an acknowledgment of receipt of the first access request.  Upon receipt of the first memory access request, the memory controller 142 may initialize the indication of whether the memory 140 is ready to execute the first memory access request to "not ready for execution" by setting the corresponding bit in the queue status register 152 to a logic low; i.e. receipt implies processing not yet finished).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Cheon to incorporate the teachings of D’Eliseo and add an acknowledgement, through the serial data line of Cheon, when the command is received through the interface and to the buffer of the integrated circuit memory device of Cheon.
One of ordinary skill in the art would be motivated to make the modifications in order to allow the host device to determine a priority order of memory access requests to be processed in the queue of the memory device, thus satisfying priority requirements (See D’Eliseo: Paragraph 0023/0025) while also having an integrated circuit for the memory device thus decreasing the overall surface area needed to manufacture the device.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (US 2012/0246392) in view of D’Eliseo (US 2015/0212738) in further view of Caltagirone (US 2010/0223405) in further view of Bruce (US 2011/0161568).

Regarding claim 15, Cheon in view of D’Eliseo in further view of Caltagirone teaches the system of claim 9. Cheon does not teach wherein: the interface includes a driver circuit to output at least the command complete acknowledgement, the driver circuit selected from an open collector driver and a tri-5statable driver. 
Bruce teaches wherein: the interface includes a driver circuit to output at least the command complete acknowledgement, the driver circuit selected from an open collector driver Paragraph 0099, the flash buffer circuit drives intermediate bus 105 with data information 1000.  The lines of the n-bit data path are driven from a high impedance state to all logic one (1) at time period 1002 before driving it to the valid data value. Termed as sustained tri-state).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Cheon to incorporate the teachings of Bruce and substitute the buffer of Cheon with a tri-state buffer.
One of ordinary skill in the art would be motivated to make the modifications in order to reduce slow switching speed when transitioning from high-impedance of the buffer bus line to a logic value of the memory device command (See Bruce: Paragraph 0099) thus enabling faster command operations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2016/0070483 to Yoon discloses in Figure 4 that a command is received (Fig. 4, 404) and then immediately executed (Fig. 4, 405) before receiving subsequent commands. 

US PGPUB 2010/0262979 to Borchers discloses the memory controller receiving commands from a host buffer in a round robin fashion (i.e. finish one command before receiving another) (See Paragraph 0028).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GLENN A. AUVE/Primary Examiner, Art Unit 2185